IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1094-06


THE STATE OF TEXAS

v.


CRAIG HILL JOHNSON, Appellee




ON APPELLEE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

GILLESPIE COUNTY



 Cochran, J., filed a concurring opinion, in which Price and Johnson,
JJ., joined.

O P I N I O N


	I join the majority opinion because it correctly decides the legal issue.  It is a crime
in the State of Texas to mount your car's license plate in a license plate frame if that frame
obscures even the tiniest bit of the doo-dad design details of the standard-issue Texas license
plate.  This is an uncommonly bad law.  It is a "gotcha" law because it allows the police to
arbitrarily stop, ticket, arrest, and search any person who is driving a car whose license plate
frame covers up any portion of that plate's design.  Look around you- the vast majority of
drivers on Texas roads and highways can be stopped and arrested at any given moment.
	Perhaps this is precisely what the Texas Legislature intended, but I doubt it.  Of
course, legislators-like judges- are entitled to "special" license plates that are clean, simple,
and do not have the dangerous doo-dad designs on them.  But their children, friends, and
constituents do not have that particular option.  
	Fortunately, there are other options available:
	1.	Remove all license plate frames.  Attach your license plate to your car with
bare nuts and bolts. 

	2.	Spend a little extra money, if you have it, to get a personalized license plate
without the doo-dad design details.  

	3.	Ask the legislature to enact a law that requires all design work and lettering on
Texas license plates to be indented to provide a one-inch white margin at the
edges to accommodate the lawful use of a license plate frame.

In the meantime, be prepared to be pulled over and ticketed, and perhaps even arrested (and
have your car towed) if your license plate frame obscures even one of the "starry-night stars"
on your  license plate.  This is a Class C misdemeanor offense with a maximum fine of $200,
but it is also one for which you may be arrested, taken to jail, and searched. (1)  Mothers driving
their children to school should beware; not even the United States Supreme Court will protect
you from arrest for violating the Texas Transportation Code. (2)
Filed:  February 14, 2007
Publish
1.  Tex. Transp. Code § 502.409(a)(7)(B).
2.  See generally Atwater v. City of Lago Vista, 532 U.S. 318 (2001).